Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.	This application is a CON of 15/029,507 04/14/2016 PAT 10780070, which is a 371 of PCT/US14/61381 with a filing date 10/20/2014, which claims benefit of the provisional application 61/892,822  with a filing date 10/18/2013.
2. 	Claims 1-26 are pending in the application.  
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11, 13-24 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph (pre-AIA ), because the specification does not reasonably provide enablement for the instant “a functional analog” without limitation (i.e., no named moiety), see line 3 in claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described. They are:

2.    the state of the prior art,
3.    the predictability or lack thereof in the art,
4.    the amount of direction or guidance present,
5.    the presence or absence of working examples,
6.    the breadth of the claims,
7.    the quantity of experimentation needed, and
8.    the level of the skill in the art.
In the instant case:
The nature of the invention
The nature of the invention is a method of use using a compound alpha-aminoadipate or its functional analog, wherein the derivative is without limitation, see claims 1, 14 and 19. 
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is Chen et al. US 2005/0152995.  Chen et al. ‘995 discloses an analog of the instant alpha-aminoadipate, see columns 7 and 9.
The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is the description of the instant analogs of the alpha-aminoadipate on page s12-13 of the specification. There is no data present in the instant specification for the instant “a functional analog”, wherein the “a functional analog” is without limitation (i.e., no named compounds ormoiety).
The breadth of the claims
The instant breadth of the rejected claims is broader than the disclosure, specifically, the instant “a functional analog” are without limitation (i.e., no named moiety).
The quantity or experimentation needed and the level of skill in the art
While the level of the skill in the chemical arts is high, it would require undue experimentation of one of ordinary skill in the art to resolve any instant  “a functional analog” without limitation. There is no guidance or working examples present for constitutional any instant “a functional analog” without limitation for the instant invention. Incorporation of the limitation of the instant “a functional analog” supported by the specification into claim 1, 14 and 19 (i.e., see claim12) respectively would overcome this rejection.
4. 	In the event the determination of the status of the application as subject to AIA 
35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect,
any correction of the statutory basis for the rejection will not be considered a new
ground of rejection if the prior art relied upon, and the rationale supporting the
rejection, would be the same under either status.

Claim Rejections - 35 USC § 103

5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
          	  Claims 1-26 are rejected under 35 U.S.C. 103(a) as being obvious over 
Chen et al. US 2005/0152995 and Takeda et al., Investigative Ophthalmology & Visual 
           Science, 2008, 49(3): 1142-50.
	Applicants claim a method for preserving, restoring, or enhancing vision of a subject, comprising administering to an injured or diseased eye of said subject a 
	Applicant claim a method for enhancing efficacy of retinal cell replacement in an injured or diseased eye of a subject, comprising administering a composition comprising alpha- aminoadipate or functional analog thereof to the eye of the subject prior to, concurrently with, or after transplantation of exogenous retinal cells, see claim 14. Dependent claims 15-18 further limit the scope of methods of use, i.e., specific efficacy or administration strategy in claims 15-18.
Applicants claim a composition comprising alpha-aminoadipate or a functional analog thereof for preserving, restoring, or enhancing vision of a subject, wherein said composition is suitable for administration to the injured or diseased eye of said subject, see claim 19. Dependent claims 20-26 further limit the scope of methods of use, i.e., specific efficacy, analogs,  or administration strategy in claims 20-26.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Chen et al. ‘995 disclose methods of use using a compound/composition astrotoxin or its analog of formula (I), i.e., 
    PNG
    media_image1.png
    117
    334
    media_image1.png
    Greyscale
 , for treating eye diseases or conditions which may benefit from axon regeneration or neural 
	Takeda et al. disclose methods of use for inducing progenitor cell properties of Muller glia (I.e., Muller cells) in eye in a subject using a compound alpha-aminoadipate. 
The dosage of alpha-aminoadipate is 1 µg/microliter (i.e., 6.2 mM or 6,200 uM).  Takeda et al. suggest that alpha-aminoadipate can be used for treating retinal neurodegeration including retinitis pigmentosa and age-related macular degeneration.
 


Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Chen et al. ‘995 is that the instant compound alpha-aminoadipate is embraced within the scope of Chen et al. ‘995 astrotoxin compound of formula (I).  
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 1-26   prima facie obvious because one would be motivated to employ the methods of use of Chen et al. ‘995  and Takeda et al.  to obtain instant invention.  
Moreover, the amount of active therapeutic ingredient is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize, optimization 
The motivation to make the claimed methods of use derived from the known methods of use of Chen et al. ‘995 and Takeda et al.  would possess similar activity to that which is claimed in the reference.  
		
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double 
Effective January 1, 1994, a registered attorney or agent of record may sign a 
terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	Claims 1 and 14 are rejected under the judicially created doctrine of the 
          obviousness-type double patenting as being unpatentable over claim 1 of  Chen
          et al.  US 10,780,070. Although the conflicting claims are not identical, they are 
         not patentably distinct from each other and reasons are as follows.	
	Applicants claim a method for preserving, restoring, or enhancing vision of a subject, comprising administering to an injured or diseased eye of said subject a composition comprising alpha- aminoadipate or a functional analog thereof., see claim 1.
	Applicant claim a method for enhancing efficacy of retinal cell replacement in an injured or diseased eye of a subject, comprising administering a composition comprising alpha- aminoadipate or functional analog thereof to the eye of the subject prior to, concurrently with, or after transplantation of exogenous retinal cells, see claim 14.  
	Chen et al. ‘070 claims a method for preserving, restoring, or enhancing vision of a subject, comprising administering to an injured or diseased eye of said subject a composition comprising alpha-aminoadipate, wherein said composition is 


The difference between instant claims and Chen et al. ‘070   is that Chen et al ‘070   is silent on the instant analogs of alpha-aminoadipate.
One having ordinary skill in the art would find the claims 1 and 14  prima facie obvious because one would be motivated to employ the methods of use of Chen et al. ‘070 to obtain instant invention.  
The motivation to make the claimed methods of use derived from the known methods of use of Chen et al. ‘070 would possess similar activity to that which is claimed in the reference.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/REI TSANG SHIAO/



Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629       

March 14, 2022